Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/10/2022.

As filed, claims 103 and 104 are pending; and claims 1-102 and 105-109 are cancelled. 

Since prior art is found on claims 103 and 104, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/10/2022, with respect to claims 90, 91, 93, 98-100, and 102-104, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 90, 91, 93, 98-100, 102, and 104 is withdrawn per amendments and cancellation of claims 90, 91, 93, 98-100, and 102.

The § 103(a) rejection of claims 90, 91, 98-100, 102, and 104 by Dombroski is withdrawn per amendments and cancellation of claims 90, 91, 98-100, and 102.

The § 103(a) rejection of claims 90, 91, 93, 98-100, 102, and 104 by Gabel is withdrawn per amendments and cancellation of claims 90, 91, 93, 98-100, and 102.

The claim objection of claims 90 and 91 is withdrawn per cancellation of the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 103 and 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. U.S. Patent No. 2002/0034764, hereinafter Gabel.  See PTO-892 form mailed on 6/7/2021.

Regarding claims 103 and 104, Gabel, for instance, teaches the following compound or pharmaceutical composition thereof as therapeutic agents for suppressing the release of inflammatory mediator, such as interlukin IL-1 and IL-1β, which meets all the limitation of these claims.


    PNG
    media_image1.png
    74
    321
    media_image1.png
    Greyscale
 (abstract)

    PNG
    media_image2.png
    125
    309
    media_image2.png
    Greyscale
(pg. 2, paragraph 0012)

    PNG
    media_image3.png
    70
    555
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    43
    540
    media_image4.png
    Greyscale

 (Figure 9, compound 9)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(structure of the abovementioned compound)

Conclusion
Claims 103 and 104 are rejected.
Claims 1-102 and 105-109 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626